People v Mendoza (2016 NY Slip Op 06512)





People v Mendoza


2016 NY Slip Op 06512


Decided on October 5, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2013-10388

[*1]The People of the State of New York, respondent,
vMark J. Mendoza, appellant. (S.C.I. No. 91/13)


Thomas T. Keating, Dobbs Ferry, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered October 9, 2013, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review (see People v Williams, 27 NY3d 212). In any event, the record establishes that the defendant's plea was knowingly, voluntarily, and intelligently entered (see People v Tyrell, 22 NY3d 359, 365).
By pleading guilty, the defendant forfeited his contention relating to his former trial counsel's representation (cf. People v Tarrant, 114 AD3d 710, 710-711; People v Moshier, 110 AD3d 832, 833).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., LEVENTHAL, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court